Citation Nr: 1636460	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-45 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post right total knee replacement with history of degenerative joint disease with scar, to include consideration of a separate compensable rating for a right knee scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected right knee disability.  The Veteran was last afforded a VA examination in February 2010.  Since then, he contends that his condition has worsened.  Specifically, at the March 2016 hearing, the Veteran indicated that he has difficulty walking more than a quarter of a mile, and sitting more than 5 or 10 minutes.  The Veteran testified that he has an altered gait, wears a brace and takes Methadone and OxyContin for pain.  The Veteran also reported that he experiences numbness, tingling, and an aching sensation from the scar associated with his right knee disability.  Therefore, an additional VA examination should be conducted to determine the current status of the Veteran's right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

An October 2008 letter indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Since the record is being returned, updated treatment records should be obtained. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim of disability benefits.

2. Please contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his right knee disability.  After securing the necessary releases, those records not already associated with the record should be obtained and associated with the record, including updated records from the VA Medical Center in Washington, DC.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right knee disability (status post right total knee arthroplasty), to include the severity of his surgical scar on the knee.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right knee disability, to include right knee scar symptomatology.  

4. Thereafter, readjudicate the claim, to include consideration of a separate compensable evaluation for a scar on the right knee.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




